October 15,2013


                                       No. 04-13-00555-CV


                           DENVER ENERGY EXPLORATION. LLC.
                                             Appellant


                                                 v.

                              INTERNATIONAL SERVICES, INC.,
                                              Appellee


                   From the County Court at Law No. 5. Bcxar County. Texas
                                   Trial Court No. 380,714
                               Honorable Irene Rios, Judge Presiding




                           ORDER            OF     REFERRAL



       The Court, after reviewing the responses of the parties, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (Vernon 2005). It is therefore, ORDERED
that this cause be referred to a Mediated Settlement Conference which will be conducted by
Doug Walsdorf, an impartial person, as Mediator. See id. § 154.051.052.


       It is FURTHER ORDERED that all appellate deadlines arc hereby suspended until
November 30, 2013.


        It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five (45) days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion of the mediation a written report concerning the disposition of this appeal.


        It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as court costs. See id. § 154.054.
        Il is FURTHER ORDERED that all parties to this cause are directed in attend the
Mediated Settlement Conference with their counsel of record. The corporate party representative
in attendance and the individual party representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parlies in reaching a settlement of the dispute, I'nless the
parties otherwise agree, all matters, including the conduct and demeanor of the parlies and their
counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this Court. See id. § 154.053.


       Provided the parlies arc able to settle all matters related to this appeal, the parlies are
directed to file a joint motion requesting an appropriate disposition of this appeal within thirty
(30) days of the date of mediation.


       Il is so ORDERED on October 16. 2013.




                                                       Sandec llrvan Matmn. Justice


       IN WITNESS WI (EREOF, I have hereunto set ray band and affixed the sc^il of the said
court on this 16lh dav of October. 2013.                           /                 /

                                                                          n,L
                                                             E. l-follle. Clerk'



          ">v         y ^c-